El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Severo Rodríguez fué acusado y convicto de atentado a la vida. En apelación trató de demostrar que sólo era culpable de acometimiento y agresión con circunstancias agravantes. Para ello ha presentado un alegato sin un debido señalamiento de errores, y no se demuestra en la alegada transción de la evidencia que bien el fiscal de distrito o el juez de la corte inferior tuvieran intervención alguna en la aprobación de la aludida transcripción. Bajo estas circunstancias podría desestimarse la apelación o confirmarse la sentencia.
El fiscal llamó la atención a estos extremos, pero sin embargo discutió la evidencia que consta en la alegada transcripción, y nosotros también la consideraremos. De esta evidencia el jurado tenía derecho a creer que el apelante no sola amenazó de muerte a José Yejo sino que lo acometió con una navaja, produciéndole heridas de carácter serio. El jurado quizá tenía derecho a dudar de la intención de dar muerte, *219pero también tenía derecho a creer qne el acusado cometió nn atentado a la vida. La declaración del propio acusado, por sn vacilación, tendió a confirmar la teoría de El Pneblo, es-pecialmente toda vez qne el jnrado evidentemente no creyó qne el apelante actuara en defensa propia, según sostuvo. El caso era nno a decidir por el jnrado bajo las adecuadas ins-trucciones de la corte, y el acnsado no se qneja de ellas.

Debe confirmarse la sentencia apelada.